United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2901
                                   ___________

Julia Gilliam,                       *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Kenneth S. Apfel, Commissioner of    * Eastern District of Arkansas.
Social Security Administration,      *
                                     *        [UNPUBLISHED]
            Appellee.                *
                                ___________

                          Submitted: February 5, 1999
                              Filed: March 22, 199
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Julia Gilliam appeals the district court&s1 grant of summary judgment affirming
the Social Security Commissioner&s decision to deny her application for supplemental
security income. Having reviewed the record and the parties& briefs, we affirm for the
reasons stated in the district court&s order. See 8th Cir. R. 47B.



      1
        The HONORABLE HENRY L. JONES, JR., United States Magistrate Judge
for the Eastern District of Arkansas, to whom this case was referred by consent of the
parties pursuant to 28 U.S.C. § 636(c).
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-